Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings, see FIG. 2, are objected to because shading is used improperly in the drawing, reducing its reproducibility. 37 CFR 1.84(m) requires that shading should not reduce legibility, solid black shading is not used except for bar graphs and color, and that shading with spaced lines is preferred.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification. Applicant should acknowledge a review of the specification has been performed to resolve the objection.

Election/Restrictions
Claims 2-11, 14-15, 17-26, and 29-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/29/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 12, 13, 16, 27, 28, and 31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Applicant has amended claim 1 to state “at least one network interface unit, from a set of network interface units, which provide at least one interface to a network layer of the set of computational nodes”, “at least one endpoint, from a set of endpoints, which provide at least one interface to a computation layer of the set of computational nodes”, and “configuring the programmable controllers, with instructions, to implement a network overlay layer which isolates the network layer from the computation layer” which lack support in the original disclosure. Applicant has noted that support can be found throughout the specification and in particular at [0022], [0029], and [0039] but these paragraphs do not provide sufficient detail to show possession at the time of filing and also generally appear to be part of different embodiments and different from the elected embodiment. The cited paragraphs never mention “network layer”, “computation layer”, or “network overlay layer” save for an isolated mention of computation layer in [0039] that doesn’t appear to support the amendment. The overall specification does appear to make use of these terms but the specific location of support could not be identified and what was there seemed nominal at best. Even assuming these elements are supported they do not specifically appear to be part of the elected embodiment at [0036]. Claims 16 and 31 contain similar limitations and are rejected as well.
Applicant has also amended claim 1 to change from “a set of events exchanged” to “a first set of events exchanged between…”, “a second set of events exchanged between…”, and “a third set of events exchanged between…” but the original disclosure does not support separate or distinct sets. Specifically in all the mentions of events it’s only ever referred to as “a set” and not distinct sets (e.g. [0008]). Even assuming these elements are supported they do not specifically appear to be part of the elected embodiment at [0036]. Claims 16 and 31 contain similar limitations and are rejected as well.
Claims 12, 13, 27, and 28 depend on claim 1 or 16 and are rejected for the same reasons.
If Applicant disagrees then Examiner respectfully requests that Applicant distinctly point out support for the amendments and explain any support that is not readily apparent. This will aid in the analysis.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 12, 13, 16, 27, 28, and 31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Halpern et al, US 2019/0303153 (herein Halpern).
As to claim 16, Halpern teaches: A system (FIG. 6, Accelerator tile 600) for executing an application data flow graph (FIG. 3B and FIG. 3C, [0153]) on a set of computational nodes (FIG. 6, processing elements 604), the system comprising: 
a set of endpoints, wherein each computational node in the set of computational nodes includes at least one endpoint from the set of endpoints (FIG. 9, ALU 918 for example, each PE having an ALU for a set of ALUs. As per applicant’s specification at [0006] an endpoint is any component in the system that requires data from the network), and wherein the at least one endpoint provides at least one interface to a computation layer of the set of computational nodes (FIG. 9, ALU 918 and at least multiplexers 921 and 923 providing a computational operations (layer) for the PEs); 
a set of network interface units, wherein each node in the set of computational nodes includes at least one network interface unit from the set of network interface units (FIG. 6 switches 610, etc), and wherein the at least one network interface unit provides at least one interface to a network layer of the set of computational nodes (FIG. 6 switches interconnecting in an array to provide communications between elements (layer)); 
a set of programmable controllers, wherein the programmable controllers in the set of programmable controllers are configurable, using instructions, to implement a network overlay layer which isolates the network layer from the computation layer, wherein each node in the set of computational nodes includes at least one programmable controller from the set of programmable controllers (FIG. 9 configuration register 919, scheduler 914, and multiplexer 916. These elements provide internal connections (layer) that isolate elements like ALU 918 from the overall system as in FIG. 6, allowing them to operate without direct interruption), and wherein the set of programmable controllers independently and asynchronously execute the instructions ([0153] the system follows an asynchronous, and thus independent, execution model. Further details at [0192]) in response to: (i) a first set of events exchanged between the programmable controllers themselves (FIG. 7A and FIG. 3B/3C show data flow graphs and how control happens); (ii) a second set of events exchanged between the programmable controllers and the network interface units (FIG. 7A and FIG. 3B/3C show data flow graphs and how control happens between switches and schedulers); and (iii) a third set of events exchanged between the programmable controllers and the set of endpoints (FIG. 9, status register 938 connects to scheduler 914, for example); and 
a set of memories, wherein each node in the set of computational nodes includes at least one memory from the set of memories (FIG. 9 register 920 and buffers 922, etc), and wherein data is transitioned in the set of memories on the computational nodes: (i) in accordance with the application data flow graph; and (ii) in response to the execution of the instructions (FIG. 9, output of the ALU goes to the register according to execution and the data is routed according to data flow graphs, e.g. FIG. 7A).
As to claim 27, Halpern teaches: The system of claim 16, wherein: 
configuring the programmable controllers with instructions includes providing sets of instructions for the programmable controllers ([0178] “Programs, viewed as dataflow graphs, may be mapped onto the architecture by configuring PEs and the network”); 
the sets of instructions each define a respective state machines in a set of state machines ([0184] the PEs are state machine based); 
the state machines in the set of state machines, when fully executed, individually administrate single transfers of data between memories in the set of memories during the transitioning of data ([0192] transferring between associated buffers based on dataflow operations in the PE itself [individual]); and 
the state machines in the set of state machines send transfer data events when both an upstream and a downstream state machine are available (FIG. 3C shows the transfer up and down. See FIG. 7A also).
As to claim 28, Halpern teaches: The system of claim 16, further comprising: 
a set of dedicated buffers, wherein each programmable controller is associated with a dedicated buffer from the set of dedicated buffers (FIG. 9 buffers 922, etc); 
wherein configuring the programmable controllers with instructions includes providing sets of instructions for the programmable controllers ([0178] “Programs, viewed as dataflow graphs, may be mapped onto the architecture by configuring PEs and the network”); 
wherein each set of instructions in the sets of instructions defines a state machine in a set of state machines ([0184] the PEs are state machine based); 
the state machines in the set of state machines are each individually associated with a dedicated buffer from the set of dedicated buffers (FIG. 9); and 
the data for a single transfer of data by a state machine from the set of state machines is stored temporarily on the dedicated buffer associated with the state machine (FIG. 3C shows the transfer up and down. See FIG. 7A also in view of the buffers in FIG. 9).
Claims 1, 12, and 13 are the method claims corresponding to system claims 16, 27, and 28 and are rejected for the same reasons mutatis mutandis.
Claim 31 is similar to claim 1 and is rejected for the same reasons mutatis mutandis.

Response to Arguments
Applicant's arguments filed 6/3/2022 have been fully considered but they are not persuasive. Applicant argues in substance:
The system disclosed in the Present Application is generally intended to administrate the movement of data in a manner which isolates the computational nodes from such administration. In contrast, the computational entities of Halpern are directly woven into the fabric of the data flow. Due to these fundamental differences in the specific technical application to which Halpern and the Present Application are applied, and the specific technical solution applied by the Present Application, there are numerous elements of the independent claims as filed, and as amended, which are not disclosed by Halpern.
This argument is not persuasive. The claims have generally been afforded their broadest reasonable interpretation that is consistent with the specification but aspects of entries being directly woven into the fabric or not are not currently required by the claim. It is likely that the invention herein differs from the invention in Halpern but it is the claims that are evaluated for novelty and non-obviousness.
The Examiner identifies "switches 610" of Fig. 6 of Halpern as the network interface units. See Office Action at p. 4. However, these switches are not network interface units. The switches are more akin to the "routers" of the Present Application as compared to the "network interface units" of the Present Application as those terms are known in the art of processor architectures. Again, since computation is woven into the network in the CSA of Halpern there is no need to provide an interface between the network and the computational nodes as in the Present Application. Furthermore, the switches of Halpern are not part of the computational units in Halpern. As shown in the image below from Halpern, the switches (e.g., 614) are not located on the computational nodes (e.g., processing elements 604). As such, Halpern does not disclose a system where each computational node includes a network interface unit as required by the claims.
Examiner respectfully disagrees. As noted claims are afforded their broadest reasonable interpretation. Nothing about the network interface units as claims precludes the anticipation by Halpern’s switches. There are no routers claimed as a distinction in the elected claims. While some claims require the computational nodes include network interface units they do not require them to be internal to the computational unit. Include can broadly mean to be part of a group. Even assuming it more narrowly means to be part of the computational node it does not mean it need to be disposed of internally, the claim doesn’t say as such. If Applicant means for the switch to be internal to the node then the claims should be amended to explicitly require such. 
 It would also not be obvious to modify Halpern to include the switches as part of the computational nodes because they are not under the control of the computational nodes. The switches in Halpern are described as being preconfigured to route data through the mesh in a specific manner by a separate system during a configuration step. See Halpern at [0185]. Therefore, there is no need to provide each processing element in Halpern with a network interface unit to control the switch, nor is there a need to provide the switch as part of the computational node generally.
Examiner respectfully disagrees. Making things internal or external is understood to be obvious (see MPEP 2144.04 section V “Making Integral”). Even if there is no specific need to do so the change would still be obvious.
Halpern does not disclose or suggest a system which includes programmable controllers to implement a network overlay layerApplication No. 17/035,046 17 Docket No. TENSP015 which isolates a network layer from a computation layer as required by the claims of the Present Application… The Examiner identifies "configuration register 919, scheduler 914, and multiplexer 916" as the programmable controllers of the claims. See Office Action at p. 4. These elements are tasked with assuring that the processing element is conducting the instruction it was configured to execute. They are not isolating a computation layer from a network layer. They are executing a computation. As such, Halpern does not include a programmable controller which isolates a network layer from a computation layer as required by the claims.
Examiner respectfully disagrees. Applicant has not provided specific details of the network overlay layer nor the exact means in which something is isolated. Examiner contends that elements like the configuration register 919, scheduler 914, and multiplexer 916 are connected and effectively isolate the ALU and its input/output (computation layer) from direct access or interruption from the external array (network layer) and are thereby a layer in their own right, a layer of isolation or interaction between the overall array and the individual computation elements. The configuration register, scheduler, and multiplexer are not in fact part of the computation, they exist as elements to help the ALU perform computations but do not, themselves, compute.
However, the "events" that the Examiner is pointing to are all the same set of events moving along the flow of the CSA, either downstream or upstream. Halpern does not disclose different sets of events exchanged as required by the claims of the Present Application.
Examiner respectfully disagrees. While the same set of events will be exchanged the claims do not specifically preclude this, the scope is open ended by use of the term “comprising” and so long as some events go between the elements the claims are anticipated. Examiner also notes, even assuming arguendo that the events be mutually exclusive, the term “sets of events” could include null sets.
Applicant’s arguments generally center around features not required by the claim and/or in a specific context not required. While the claims are read in light of the specification, limitations from the specification are not read into the claims and claims are also afforded their broadest reasonable interpretation. It would be reasonable to argue to that the invention as a whole is not anticipated by Halpern but the elected claims, as currently written, are. Examiner would suggest that Applicant incorporate some of these distinctions from the specification into the claims explicitly or to focus on other aspects of the claim so long as they’re in keeping with the elected embodiment. Examiner suggests applicant incorporate more details of [0036] into the claims, e.g. what is in [0036] that is not part of Halpern as mapped. Doing so will help overcome the current rejection. Examiner is available for an interview with Applicant to discuss possible claim amendments.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William B Partridge whose telephone number is (571)270-1402. The examiner can normally be reached Mon-Fri Noon-3 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 571-270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/William B Partridge/Primary Examiner, Art Unit 2183